Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Previous to the filing of the after final response filed on 04/05/2022, claims 12 and 13 had been indicated as allowable. The language of these claims has been added to the independent claims, thus, the claims are deemed allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 8,046,029 to Teo et al. – which discloses a method and network for selecting antennas in an uplink of an OFDM wireless networks using sounding reference frames. A method selects antennas in a wireless network including a base station and one or more transceivers. The base station specifies times, subcarriers and subsets of antennas to use to transmit sounding reference signals (SRS) to the base station. Then, the transceiver transmits the SRS according to the specified times, subcarriers and specified subsets of the set antennas. The SRS are received in the base station, and the base station selects one of the subsets of the antennas based on the received SRS, and indicates the selected subset of the antennas to the transceiver.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aixa A Guadalupe-Cruz whose telephone number is (571)270-7523. The examiner can normally be reached Monday - Thursday 6AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Aixa Guadalupe-Cruz/
Examiner
Art Unit 2466






/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466